 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     CRESELDA ANN PEREZ
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                      ) Case No.: 1:18-CR-00247 LJO-SKO
10   UNITED STATES OF AMERICA,                        )
                                                      )
11                   Plaintiff,                       ) DEFENDANTS REQUEST AND WAIVER
                                                      ) OF APPEARANCE
12           vs.                                      )
                                                      )
13   CRESELDA ANN PEREZ,                              )
                                                      )
14                   Defendant                        )
15           Defendant, Creselda Ann Perez, hereby waives her appearance in person in open court
16   upon the status conference set for Monday, August 19, 2019 of the above entitled court.
17   Defendant hereby requests the court to proceed in her absence and agrees that her interest will be
18   deemed represented at said hearing by the presence of her attorney, DAVID A. TORRES.
19   Defendant further agrees to be present in person in court at all future hearing dates set by the
20   court including the dates for jury trial.
21

22   Date:8/13/19                                                  /s/Creselda Ann Perez _________
23
                                                                   Creselda Ann Perez

24

25
     Date: 8/13/19                                                 /s/David A. Torres___________
                                                                   DAVID A. TORRES,
                                                                   Attorney for Defendant



                                          Summary of Pleading - 1
 1                                             ORDER

 2            Good cause appearing.

 3            IT IS HEREBY ORDERED that defendant Creselda Ann Perez is excused from

 4   appearing at the court hearing scheduled for Monday, August 19, 2019.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     August 13, 2019                               /s/   Sheila K. Oberto   .
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      Summary of Pleading - 2
